DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 42-49, 54, and 55 are pending in the application, claims 50-53 and 56-61 are withdrawn from consideration.  Claims 1-41 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of claims 42-49, 54, and 55 in the reply filed on 15 June 2021 is acknowledged.
Claims 50-53 and 56-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 15 June 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Claim Objections
Claims 44, 46, 47, 49, and 54-55 are objected to because of the following informalities:
With Regards to Claim 44:  Instant claim 44 recites "a width of metal features of the plurality of metal features in the nano-web is greater than zero and less than or equal to about 3 micrometers in thickness" on lines 1 to 3; for clarity, recommend correcting this to read as "a width of each of the plurality of metal featuresthe thickness of each of the plurality of metal features is less than or equal to about 3 micrometers
With Regards to Claim 46:  Instant claim 46 recites "a wide base" on line 3; recommend correcting this to read as "a wide base of said one or more cones".
With Regards to Claim 47:  Instant claim 47 recites "a wide base" on lines 3 to 4; recommend correcting this to read as "a wide base of said one or more pyramids".
With Regards to Claim 49:  Instant claim 49 recites "superhydrophobicity" on line 4, which appears to be a typographical error; for consistency, recommend correcting this to read as "super-hydrophobicity[[superhydrophobicity]]".
With Regards to Claim 54:  Instant claim 54 recites "the metal pattern" on line 5; for consistency, recommend correcting this to read as "the transparent 
With Regards to Claim 54:  Instant claim 54 recites "the substrate" on line 6; for consistency, recommend correcting this to read as "the transparent substrate".
With Regards to Claim 54:  Instant claim 54 recites "hydrophobic material" on line 7; for consistency, recommend correcting this to read as "the transparent hydrophobic material".
With Regards to Claim 55:  Instant claim 55 recites "one or more structures of located substantially within" on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "one or more structures .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-47, 49, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 44:  Claim 44 recites the limitation "the nano-web" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be considered to read as "the transparent metal pattern 
With Regards to Claim 45:  Claim 45 recites the limitation "the nano-web" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be considered to read as "the transparent metal pattern 
With Regards to Claim 45:  Claim 45 recites the limitation "the intersecting metal lines" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 45:  Claim 45 recites the limitation "the one or more geometric structures" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 45:  Claim 45 recites the limitation "the intersecting metal lines of the metal nano-web" on lines 2 to 3.  As written, the claim is deemed to be indefinite because it appears to be attempting to further limit the claim based upon features that lack antecedent basis (as indicated above).  For the purposes of examination, the limitation of "the intersecting metal lines of the metal nano-web" will be treated to read as "the plurality of metal features of the transparent metal pattern, wherein the plurality of metal features comprise a plurality of 
With Regards to Claim 46:  Claim 46 recites the limitation "the metal grid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be read as "the transparent metal pattern[[grid]]".
With Regards to Claim 47:  Claim 47 recites the limitation "the metal grid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be read as "the transparent metal pattern[[grid]]".
With Regards to Claim 49:  Claim 49 recites the limitation "a hydrophilic material" on line 2.  Instant claim 42, from which claim 49 depends, recites "a transparent hydrophobic material" on line 2.  As written, the claim is rendered indefinite because it can have two conflicting interpretations: (1) said hydrophilic material" of claim 49 is different from the "transparent hydrophobic material" of claim 49; or (2) said hydrophilic material" of claim 49 is the same as the "transparent hydrophobic material" of claim 49.  For the purpose of examination, the limitation will be treated under the former interpretation.
With Regards to Claim 55:  Claim 55 recites the limitation "adjacent metal lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D'Urso et al. (US 2006/0024478 A1).
Regarding Claim 42:  D'Urso teaches a composite structure including protrusive surface features on a base material ([0009] and [0036]-[0038] of D'Urso), the protrusive surface features being transparent and formed from an electrically conducting metal ([0074] and [0090] of D'Urso), the base material being a transparent glass ([0038] and [0090] of D'Urso).  D'Urso further teaches that the overall surface of the composite is hydrophobic and self-cleaning ([0089]-[0090] of D'Urso).

Claims 42-49 and 54-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peroz et al. (US 2010/0177384 A1).
Regarding Claim 42:  Peroz teaches surface structuring one or both sides of a transparent glass substrate with a transparent hydrophobic structured layer ([0043], [0046], [0060], and [0078] of Peroz), wherein the structured layers can have a thickness of between 50 nm and 50 µm ([0047] of Peroz), wherein at least one of the structured layers can be filled with metallic particles ([0042] of Peroz).  Peroz also teaches that an addition layer can be formed on the structured surface which can also be structured, and that the additional layer can be a conducting, semi-conducting, and/or hydrophobic layer that is selectively deposited on the structured surface, on or between patterns, using masks ([0079] and [0081]-[0084] of Peroz).  (In the instant case, since Peroz teaches that the structured surface can be hydrophobic and conductive it is considered to also be self-cleaning ([Pg. 4: li. 10-11] of the instant specification
Regarding Claim 43:  Peroz teaches that the hydrophobic material is coupled to a substrate on a planar surface opposite the transparent metal pattern ([0056], [0057], and [0078] of Peroz).
Regarding Claim 44:  Peroz teaches that the width of the metal features of the metal pattern can have a width of between 10 nm and 50 µm, with a ratio of height (h) over width (w) less than or equal to 5 ([0097]-[0104] and [0145]-[0146] of Peroz); which anticipates the claimed --width of greater than zero-- and --thickness of less than or equal to about 3 micrometers--.  See MPEP §2131.03(I).  (In the instant case, when the width is 10 nm (which is greater than zero) and the h/w ratio is 5, the metal pattern would have a thickness ("height") of 50 nm; which anticipates the claimed range of less than or equal to about 3 µm.)
Regarding Claim 45:  Peroz teaches that the self-cleaning surface further comprises one or more structures formed in the hydrophobic material located substantially within a space between the intersecting metal lines of the metal nano-web ([0071]-[0073], [0083], [0112]-[0115], [0145]-[0146] of Peroz).
Regarding Claim 46:  Peroz teaches that the one or more structures formed in the hydrophobic film include one or more cones ([0147] of Peroz).
Regarding Claim 47:  Peroz teaches that the one or more structures formed in the hydrophobic film include one or more pyramids ([0147] of Peroz).
Regarding Claim 48:  Peroz teaches that the one or more structured formed in the hydrophobic film include one or more cylinders ([0147] of Peroz).
Regarding Claim 49:  Peroz teaches that the transparent metal pattern is coated with a hydrophobic material to improve the hydrophobicity of the self-cleaning surface [0079] of Peroz).  (In the instant case, the first structured surface is the conductive metal pattern, and the second structuring is that of the transparent hydrophobic material layer.)
Regarding Claim 54:  Peroz teaches surface structuring one or both sides of a transparent glass substrate with a transparent hydrophobic structured layer ([0043], [0046], [0060], and [0078] of Peroz), wherein the structured layers can have a thickness of between 50 nm and 50 µm ([0047] of Peroz), wherein at least one of the structured layers can be filled with metallic particles ([0042] of Peroz).  Peroz also teaches that an addition layer can be formed on the structured surface which can also be structured, and that the additional layer can be a conducting, semi-conducting, and/or hydrophobic layer that is selectively deposited on the structured surface, on or between patterns, using masks ([0079] and [0081]-[0084] of Peroz).  (In the instant case, since Peroz teaches that the structured surface can be hydrophobic and conductive it is considered to also be self-cleaning ([Pg. 4: li. 10-11] of the instant specification).  Additionally, the first structured surface of Peroz is considered to be the conductive metal pattern, and the second structured surface is the transparent hydrophobic material layer.)  It is also taught by Peroz that the surface structuring can have super-hydrophobic and conductive properties ([0046], [0083], and [0091] of Peroz).
Regarding Claim 55:  Peroz teaches that the self-cleaning surface further comprises one or more structures located substantially within spaces between adjacent metal lines of the metal nano-web, wherein the structures are configured to impart super-hydrophobicity to the transparent substrate ([0046], [0071]-[0073], [0083], [0091], [0112]-[0115], [0145]-[0146] of Peroz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781